292 S.C. 75 (1987)
354 S.E.2d 909
The STATE, Respondent
v.
Rodney Lee RITCH, Appellant.
22706
Supreme Court of South Carolina.
Submitted December 17, 1986.
Decided April 13, 1987.
*76 Asst. Appellate Defender Tara D. Shurling, of S.C. Office of Appellate Defense, Columbia, for appellant.
Atty. Gen. T. Travis Medlock, Asst. Atty. Gen. Harold M. Coombs, Jr., Columbia, and Sol. Holman C. Gossett, Spartanburg, for respondent.
Submitted Dec. 17, 1986.
Decided April 13, 1987.
Per Curiam:
Appellant contends that the trial judge erred in proceeding with his trial in absentia. We agree.
The trial judge failed to find that appellant had received notice of his right to be present at trial and a warning that he would be tried in his absence should he fail to attend, as required by Criminal Practice Rule 3. This was an error. State v. Jackson, 288 S.C. 94, 341 S.E. (2d) 375 (1986); State v. Fleming, 287 S.C. 268, 335 S.E. (2d) 814 (Ct. App. 1985). Accordingly, we reverse and remand for a new trial.
Reversed and remanded.
CHANDLER, J., not participating.